Citation Nr: 1550688	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right hip disability, to include as secondary to left hip disability and/or right knee disability.


REPRESENTATION

Veteran represented by:	Ryan J. Coskrey


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 2008 and July 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits on appeal.

In the October 2009 claim for service connection, the Veteran intended to apply for service connection for a bilateral knee disability.  The handwritten description of her claims was mistaken for service connection for a right knee disability only.  The RO requested a VA examination (fee-basis) for the bilateral knees and bilateral hips.  In the July 2010 rating decision, the RO did not adjudicate the service connection claim for a bilateral knee disability; it only adjudicated the right knee disability.  In a June 2012 rating decision, however, the RO adjudicated the left knee disability and noted it had erroneously failed to adjudicate it.  In July 2012, the RO notified the Veteran of the left knee denial.  She did not appeal this denial, and the RO did not treat the left knee disability as on appeal.  The Veteran filed another claim for a left knee disability in August 2015, which is currently being developed by the RO.  As such, the issues on appeal are limited to the issues listed on the cover page of this decision.  

In August 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

New evidence has been received since the March 2014 Supplemental Statement of the Case (SSOC).  During her hearing, the Veteran specifically waived all newly received evidence since the most recent SSOC.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for bilateral hip and right knee disabilities.

The Veteran reports that her bilateral knee and bilateral hip problems prevent her from walking long distances or standing for long periods of time.  She has begun to have back pain due to strains on her knees and hips.  

During service, the Veteran was treated for a stress fracture of the neck of the left femur and closed stress fracture of the left tibia.  She was also treated for right knee problems.  Some of the service treatment records refer to the stress fractures as occurring in both hip joints and both knee joints.  During a May 2010 VA examination (fee-basis), the Veteran reported problems in these joints.  The examiner did not diagnose any disability of the right knee or bilateral hips as there was no pathology warranting a diagnosis, and she had full ranges of motion in each of these joints.  

The Veteran was scheduled for a new VA examination in January 2014, and it was noted that she failed to report.   During her hearing, the Veteran testified that she did not report to the examination because there was a snow storm and the roads were closed.  

The Board finds that good cause has been shown for her failure to appear at the January 2014 examination.  Additionally, the medical evidence of record is inadequate for purposes of determining entitlement to service connection for these claimed disabilities.  Due to the Veteran's pregnancy, the May 2010 examiner was unable to take x-rays of the affected joints, nor did he address her documented history of stress fractures and treatment in service.  As such, the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of any bilateral hip and right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed bilateral hip and right knee disabilities.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has current right knee and bilateral hip disabilities that have been caused or aggravated by her military service.

If the examiner finds that a left hip or right knee disability is related to her military service, the examiner is also asked to provide an opinion as to secondary service connection.  Namely, whether a right hip disability was caused or aggravated (chronically worsened) by a service-connected disability.  

The examiner is asked to specifically comment on the Veteran's treatment for stress fractures, bilateral hip pain, and bilateral knee pain during service-including a discussion of which joints were affected by stress fractures and any residuals she may have. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  Perform any additional development deemed necessary.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






